Citation Nr: 0619369	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-12 062	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected disability pension benefits in the amount 
of $21,086.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

In October 2001, the RO's Committee on Waivers and 
Compromises (CWC) denied the veteran's request for waiver of 
recovery of an overpayment of non-service-connected 
disability pension benefits in the amount of $21,086.00.  The 
veteran appealed to the Board of Veterans' Appeals (Board).  
In October 2003, the Board found that the creation of the 
overpayment did not involve fraud, material 
misrepresentation, bad faith, or lack of good faith on the 
part of the veteran, and remanded the matter to the RO for 
further development and re-adjudication, to include the 
question of whether recovery of the overpayment would be 
against equity and good conscience.

In February 2005, after completing the actions requested by 
the Board, the RO confirmed its prior denial of the veteran's 
request for waiver, finding that recovery of the overpayment 
would not be against equity and good conscience.  The case 
was returned to the Board, and the Board denied the appeal by 
a decision entered on April 14, 2006.  After the decision was 
entered, the RO provided the Board documentation showing that 
the veteran had died in February 2005, while his appeal to 
the Board was pending.  As a result, the Board has issued an 
order vacating its April 14, 2006 decision.  (That order is 
being issued separately.)  The present decision represents 
the Board's new disposition of the veteran's appeal.


FINDINGS OF FACT

1.  In October 2001, the RO's CWC denied the veteran's 
request for waiver of recovery of an overpayment of non-
service-connected disability pension benefits in the amount 
of $21,086.00; the veteran appealed to the Board.

2.  In October 2003, the Board found that the creation of the 
overpayment did not involve fraud, material 
misrepresentation, bad faith, or lack of good faith on the 
part of the veteran, and remanded the matter to the RO for 
further development and re-adjudication, to include the 
question of whether recovery of the overpayment would be 
against equity and good conscience.

3.  In February 2005, after completing the actions requested 
by the Board, the RO confirmed its prior denial of the 
veteran's request for waiver, finding that recovery of the 
overpayment would not be against equity and good conscience; 
the case was returned to the Board, and the Board denied the 
appeal by a decision entered on April 14, 2006.

4.  After the April 14, 2006 decision was entered, the RO 
provided the Board documentation showing that the veteran had 
died in February 2005, while his appeal to the Board was 
pending.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted previously, the veteran perfected an appeal of an 
October 2001 decision that denied his request for waiver of 
recovery of an overpayment of non-service-connected 
disability pension benefits.  See Introduction, supra.  
Unfortunately, however, he died while the appeal was pending.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if a claimant perfects an appeal to 
the Board of an adverse determination with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code (chapter 11), then 
dies before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1302 (2005).  
The Court has extended this sort of analysis to the situation 
where a veteran dies during the pendency of an appeal 
involving a request for waiver of recovery of an overpayment 
of non-service-connected disability pension benefits.  See, 
e.g, Penton v. Brown, 9 Vet. App. 368 (1996).

In light of the foregoing, the Board finds that it does not 
have jurisdiction to reach the merits of the veteran's 
appeal.  The appeal is therefore dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


